Citation Nr: 1619320	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-02 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, including as due to herbicide exposure and diabetes mellitus.  

2.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.

3. Entitlement to service connection for left lower extremity peripheral vascular disease (PVD), including as due to herbicide exposure.  

4.  Entitlement to service connection for right lower extremity peripheral vascular disease (PVD), including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant, D.P., T.J., Jr.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969.  He served in the Republic of Vietnam from January 1968 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter for additional development in May 2014 and May 2015.  The case was remanded in May 2014 to obtain outstanding treatment records and afford the Veteran a VA examination.  The case was remanded in May 2015 to obtain treatment records and Social Security records and to obtain an addendum opinion.  The Board finds that there has been substantial compliance with the May 2014 and May 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board previously also remanded the issue of service connection for peripheral neuropathy of the lower extremities.  An August 2015 rating decision granted service connection for peripheral neuropathy of the lower extremities.  The grant of service connection for peripheral neuropathy of the lower extremities constitutes a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, those issues are no longer before the Board.

FINDINGS OF FACT

1.  A current prostate disorder, diagnosed as benign prostate hypertrophy, is not related to service and is not caused or aggravated by service-connected diabetes mellitus.

2.  Hypertension is not caused or aggravated by service-connected diabetes mellitus. 

3.  Peripheral vascular disease of the left lower extremity is not related to service and is not caused or aggravated by service-connected diabetes mellitus.  

4.  Peripheral vascular disease of the right lower extremity is not related to service and is not caused or aggravated by service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by active service and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Hypertension is not proximately due to or aggravated a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.310 (2015).

3.  Peripheral vascular disease of the left lower extremity was not incurred in or aggravated by active service and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  Peripheral vascular disease of the right lower extremity was not incurred in or aggravated by active service and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, a letter dated in June 2009 informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letter provided the Veteran with notice regarding effective dates and disability ratings.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The service treatment records and post-service VA treatment records have been obtained.  The Board previously remanded this matter in order to attempt to obtain Social Security records and outstanding private treatment records from Dr. Lee and Dr. K. As noted in the remand, the Veteran had previously indicated that Dr. Lee had submitted records to the VA facility in Newnan, Georgia, but those records were not associated with the claims file.  At the Board hearing, he testified that he was treated by Dr. K.  A May 2015 letter to the Veteran requested that he complete authorizations for records from Dr. Lee, Dr. K and any other treatment providers who have treated him since service.  The Veteran did not return any completed authorization forms in response to the request.  The duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Pursuant to the May 2015 remand, the AMC attempted to obtain the Veteran's Social Security records.  In June 2015, the Social Security Administration informed VA that the Veteran's records were destroyed.  No additional effort is warranted to try and obtain the Social Security records, as it appears that any such additional effort would be futile.  38 C.F.R. 
§ 3.159(c)(2).

The Veteran had a VA examination in July 2014, and an addendum opinion was obtained in August 2015.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination.  The examiner reviewed the treatment records and medical history and provided a medical opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Furthermore, as noted, the Veteran was afforded a Board hearing in July 2013.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided an adequate examination to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claims

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2015). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree (10 percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a presumptive basis for certain disabilities resulting from exposure to an herbicide agent.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Those diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias. 38 C.F.R. § 3.309(e) (2015).

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

To prevail on the issue of secondary service causation, the record must show 
(1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Service Connection for a Prostate Disorder

The Veteran asserts that a current prostate disorder is related to Agent Orange exposure during service or to his service-connected diabetes mellitus. 

The Veteran had active duty service from July 1967 to July 1969.  Service treatment records do not show any complaint or diagnosis of a prostate condition.   The Veteran's separation examination reflects a normal clinical evaluation of the genitourinary system.    

Post-service VA treatment records reflect diagnoses of benign prostate hypertrophy.

The Veteran had a VA examination in June 2014.  The examination report indicated that the claims file was reviewed.  The Veteran reported that he was diagnosed with prostate hypertrophy around 2005, and medication was started at that time.  The Veteran's treatment included Tamulosin for hypertrophy.  The VA examiner noted that the Veteran did not have malignant neoplasms.  The examiner opined that prostate hypertrophy is not related to service, as it is not a recognized complication of Agent Orange exposure.  

The examiner provided an addendum opinion in August 2015.  The examiner opined that his hypertrophy is not service-related.  The examiner  noted that benign prostatic hypertrophy did not have its onset in service.  The examiner noted that prostatic hypertrophy was diagnosed in 2005, many years after the Veteran's service ended.  The examiner noted that Agent Orange is not recognized as an etiological factor in benign prostatic hypertrophy.  The examiner opined that diabetes mellitus is not a factor in causing or aggravating the progression of BPH.  

The Board finds that the weight of the competent medical evidence is against a nexus the current benign prostate hypertrophy and active duty service.  The VA examinations and VA and private treatment records in evidence do not provide a positive nexus opinion linking benign prostate hypertrophy to active service.  

The evidence of record is against a finding that such a relationship exists between the Veteran's service-connected diabetes mellitus and his benign prostate hypertrophy. The record does not contain competent medical evidence of a relationship between the Veteran's current prostate disability and service-connected diabetes mellitus.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a prostate disorder.  As the preponderance of the evidence is against the claim, reasonable doubt may not be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


Service Connection for Hypertension

The Veteran asserts that hypertension is either proximately caused by or aggravated by service-connected diabetes mellitus.  

Service treatment records do not reflect complaints or findings of hypertension.  There is no evidence that hypertension manifested to a compensable degree within one year of separation from service.  Therefore, service connection for hypertension may not be presumed.  38 C.F.R. §§ 3.307, 3.309.

Post-service VA treatment records reflect diagnoses and treatment of hypertension.  

The Veteran had a VA examination in June 2014.  The examination report reflects that the claims file was reviewed.  The examination noted hypertension, with an approximate date of diagnosis in 1983.  The Veteran reported experiencing a stroke in 1983 without residuals beyond 6 to 8 months.  The Veteran reported that he was found at that time to have hypertension, and medication was started.  

The examiner opined that hypertension is less likely than not related to service or service-connected diabetes mellitus.  The examiner noted that the Veteran's blood pressure upon separation in April 1969 was 137/76.  The examiner stated that there was no documentation of hypertension within one year of separation.  

The VA examiner opined that hypertension is less likely than not related to the Veteran's service-connected diabetes mellitus.  The examiner stated that the Veteran's hypertension was not aggravated beyond its natural progression by diabetes mellitus.  The examiner explained that hypertension antedated diabetes, which was diagnosable by laboratory values only two years earlier.  

The examiner provided an addendum opinion in August 2015.  The examiner confirmed the June 2014 opinion.  The examiner explained that the Veteran's hypertension did not have its onset during service.  The examiner noted that Agent Orange is not an etiologic factor in producing hypertension.  The examiner noted that diabetes has not worsened the progression of the Veteran's hypertension, and his renal function is normal.  

There is no competent evidence of a nexus between current hypertension and service-connected diabetes mellitus.  A VA examination found no nexus, either by causation or aggravation.  Thus, there are no medical opinions linking current hypertension to service-connected diabetes mellitus.  As the preponderance of the evidence is against the claim, reasonable doubt may not be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

Service Connection for Peripheral Vascular Disease of the Lower Extremities

The Veteran asserts that peripheral vascular disease of the right and left lower extremities is related to Agent Orange exposure in service.  He also asserts that peripheral vascular disease is either caused or aggravated by service-connected diabetes.   

Service treatment records do not reflect complaints or findings of peripheral vascular disease of the lower extremities.  The April 1969 separation examination noted a normal clinical evaluation of the lower extremities.  

The Veteran had a VA examination in June 2014.  The examination report noted that the claims file was reviewed.  The examiner noted bilateral femoral artery obstructive disease, diagnosed in 1999.  The examination report noted that the Veteran had a cerebrovascular accident in 1983.  In 1999, he experienced dizziness.  In the evaluation of that complaint, he was found to have left carotid obstructive disease and bilateral lower extremity obstructive disease.  As a result, he underwent bilateral lower extremity bypasses.  

The examiner opined that peripheral vascular disease is not related to service or a service-connected disability.  The examiner noted that peripheral vascular disease occurred in 1983, many years after service, and there is no evidence of a vascular disorder in the service treatment records.  The examiner noted that peripheral vascular disease is not a recognized complication of Agent Orange exposure.  The examiner opined that peripheral vascular disease is not aggravated by diabetes mellitus.  The examiner explained that peripheral vascular disease antedated the onset of diabetes.  In an August 2015 addendum opinion, the examiner reiterated the negative nexus opinion for peripheral vascular disease, both as due to Agent Orange exposure and secondary to service-connected diabetes mellitus.  

There are no competent medical opinions relating the current peripheral vascular disease of the lower extremities to service-connected diabetes mellitus.  Therefore, as the evidence of record does not establish a positive nexus between peripheral vascular disease of the left and right lower extremities and service or a service-connected disability, the claim must be denied.  As the preponderance of the evidence is against the claim, reasonable doubt may not be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a prostate disorder is denied.

Service connection for hypertension is denied.

Service connection for left lower extremity peripheral vascular disease is denied.

Service connection for right lower extremity peripheral vascular disease is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


